(FULL PAGE IMESE) [v56532v5653201.gif]

INcorPorateD uNDer lawS of theState of NeVaDa CUSIP 82670C 10 0 SEE REVERSE FOR
CERTAIN This certifies that SPECIMEN is the record holder of Fully paid and
nonassessable F common shares Tock,s $o 0.01 ar value,oF p SIGNATURE GROUP
HOLDINGS, INC. transferable on the books of the corporation in person
certificate or endorsed.thiscertificate is not valid transferagent until
countersigned and registered registrar. by bythe wItNeSS the facsimile
corporation seal of and the the facsimileficers. signatures Dated: couNterSIGNeD
NDreGIStereD: a by mellon invesTor services llc traNSferaGeNt a NDreGIStrar By:
its duly properly authorIzeDSIGNatureINterIMreSIDeNt PSecretary

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMESE) [v56532v5653202.gif]

THE SHARES OF COMPANY#fS COMMON STOCK REPRESENTED BY THIS PLAN OF REORGANIZATION
FOR THE COMPANY, AS CONFIRMED BY THE CENTRAL DISTRICT OF CALIFORNIA. THE
TRANSFER OF SECURITIES PURSUANT TO THE BYLAWS OF THE REORGANIZED DEBTOR. THE
COMPANY HOLDER OF RECORD OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN
PRINCIPAL PLACE OF BUSINESS. The following abbreviations, when used in the
inscription on the face of laws or regulations: TEN COM as tenants in common
UNIF GIFT MIN ACT TEN ENT as tenants by the entireties (Cust) (Minor) JT TEN as
joint tenants with right of under Uniform Gifts survivorship and not as tenants
Act in common (State) COM PROP as community property UNIF TRF MIN ACT (Cust)
(Minor) to Minors Act (State) Additional abbreviations may also be used though
not in the FOR VALUE RECEIVED, PLEASEINSERTSOCIALSECURITYOROTHER
IDENTIFYINGNUMBEROFASSIGNEE SPECIMEN
(PLEASEPRINTORTYPEWRITENAMEANDADDRESS,INCLUDINGZIPCODE,OFASSIGNEE) shares of the
capital stock represented by within Certificate, and attorney-to transfer the
said stock on the books of the within named Dated NOTICE:
THESIGNATURETOTHISASSIGNMENTMUSTCORRESPONDWITHTHENAMEASWRITTENUPONTHE
FACEOFTHECERTIFICATEINEVERYPARTICULAR,WITHOUTALTERATIONORENLARGEMENTORANY
CHANGEWHATSOEVER. Signature(s) Guaranteed:Signature(s) Guaranteed:By THE
SIGNATURE(S)SHOULD BE GUARANTEED BYAN ELIGIBLE GUARANTOR INSTITUTION,
(BANKS,STOCKBROKERS, SAVINGS AND LO AN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEEMEDALLIONPROGRAM),
PURSUANTTOS.E.C.RULE 17Ad-15. GUARANTEES BY A NOTARY ACCEPTABLE. SIGNATURE
GUARANTEES MUST NOT BE DATED.

 